

 S1689 ENR: To permit States to transfer certain funds from the clean water revolving fund of a State to the drinking water revolving fund of the State in certain circumstances, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. 1689IN THE SENATE OF THE UNITED STATESAN ACTTo permit States to transfer certain funds from the clean water revolving fund of a State to the
			 drinking water revolving fund of the State in certain circumstances, and
 for other purposes.1.Transfer authority(a)FindingsCongress finds that—(1)lead is a toxic chemical that—(A)is particularly harmful to young children; and(B)can cause reduced intelligence quotients, attention disorders, and other serious health problems;(2)excessive and harmful levels of lead have been found in water systems across all 50 States and those water systems serve drinking water to millions of people in the United States;(3)hundreds of the water systems described in paragraph (2) are water systems that provide drinking water to schools or day care centers;(4)not all States have sufficient funds in the drinking water revolving fund of that State to address the threat to public health from heightened exposure to lead in drinking water; and(5)some States have available funds in the clean water revolving fund of that State that could be used to provide additional resources to help address lead in drinking water.(b)DefinitionsIn this section:(1)Clean water revolving fundThe term clean water revolving fund means a State water pollution control revolving fund established under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.).(2)Drinking water revolving fundThe term drinking water revolving fund means a State drinking water treatment revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).(c)AuthorityIn addition to the transfer authority in section 302(a) of the Safe Drinking Water Act Amendments of 1996 (42 U.S.C. 300j–12 note; Public Law 104–182), and notwithstanding section 1452(d) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)), during the 1-year period beginning on the date of enactment of this Act, if a State, in consultation with the Administrator of the Environmental Protection Agency, determines that available funds in the clean water revolving fund of the State are necessary to address a threat to public health as a result of heightened exposure to lead in drinking water, the State may transfer an amount equal to not more than 5 percent of the cumulative clean water revolving fund Federal grant dollars to the State to the drinking water revolving fund of the State. Funds transferred pursuant to this subsection shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these).Speaker of the House of RepresentativesVice President of the United States and President of the Senate